                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                            NORTHERN DIVISION

VIRGINIA K. LUCAS,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      No. 2:18 CV 45 CDP
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )

                            MEMORANDUM AND ORDER

      Plaintiff Virginia K. Lucas prevailed on her appeal for judicial review of an

adverse decision of the Social Security Administration and now requests

attorney’s fees under the Equal Access to Justice Act (EAJA) in the amount of

$6,022.81, and courts costs in the amount of $119.00. The Commissioner does

not object to plaintiff’s request for fees and costs and asks that I order payment in

the amounts requested. I will grant the request.

      This matter came before me on plaintiff’s appeal for judicial review of an

adverse decision of the Social Security Administration. In a Memorandum,

Order, and Judgment entered September 5, 2019, I reversed the Commissioner’s

decision and remanded the matter to the Commissioner for further administrative

proceedings under sentence four of 42 U.S.C. § 405(g). Plaintiff now seeks an

award of attorney’s fees inasmuch as she is a prevailing party, has a net worth of
less than two million dollars, and incurred these fees in this action. 28 U.S.C. §

2412(d). Plaintiff also seeks reimbursement of $119.00 as costs for pro hac vice

fees. See 28 U.S.C. §§ 2412(a), 1920(1). The Commissioner does not oppose

plaintiff’s motion but requests that any award of attorney’s fees be made payable

in accordance with Astrue v. Ratliff, 560 U.S. 586 (2010). Upon review of

plaintiff’s motion and the Commissioner’s response, I find the requested fees and

costs as well as the Commissioner’s requested terms of payment to be reasonable.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s Motion for Attorney’s Fees

Per Equal Access to Justice Act [28] is GRANTED.

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2412(d),

plaintiff shall recover attorney’s fees from the Social Security Administration in

the amount of Six Thousand, Twenty-Two and 81/100 Dollars ($6,022.81).

Under the terms of the Assignment of EAJA Fee executed by the plaintiff in this

case (see ECF 28-3), the award of attorney’s fees shall be made payable to

attorney Paul T. Graham unless plaintiff has a pre-existing debt owed to the

United States, in which case the award shall be made payable to the plaintiff and

subject to offset to satisfy that debt.

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2412(a),

plaintiff shall recover costs from the Judgment Fund administered by the United


                                          -2-
States Treasury in the amount of One Hundred Nineteen and 00/100 Dollars

($119.00).




                                    __________________________________
                                    CATHERINE D. PERRY
                                    UNITED STATES DISTRICT JUDGE


Dated this 5th day of November, 2019.




                                        -3-
